Citation Nr: 1512407	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), initially rated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a disorder manifested by constipation with hemorrhoids.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for a bilateral knee disorder.

9.  Entitlement to service connection for a bilateral hand disorder.

10.  Entitlement to service connection for chronic muscle and joint pain, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in the May 2012 Statement of the Case, documents contained therein are duplicative of those in the paper claims file.   Documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board acknowledges that the Veteran was provided with VA general medical and joints examinations in August 2010.  However, these examination reports are inadequate.  

The VA general medical examiner, by his own admission, did not review the Veteran's claims file, service treatment records, or VA treatment records before rendering an opinion.  Moreover, the VA examiner appeared to list diagnoses based on the report of the Veteran and not a physical examination.  Likewise, the VA examiner failed to provide an opinion as to whether the Veteran's claimed disorders are related to service.  Although the VA examiner found that the Veteran's disability pattern was at least as likely as not a chronic multisymptom illness which was less than likely related to a particular exposure while in service, he did not provide a rationale for this finding.  The VA examiner found that the Veteran's respiratory complaints and headaches were related to his sleep apnea, but did not provide an opinion as to the etiology of the Veteran's sleep apnea or address the Veteran's in-service treatment for headaches.  Likewise, the VA examiner noted that a diagnosis of rosacea was on the medical jacket and stated that rosacea might explain the Veteran's facial lesions, but that rosacea did not explain the Veteran's arm lesions.  However, the VA examiner did not provide a diagnosis as to the Veteran's arm lesions or an etiology opinion as to any of the Veteran's skin disorders.   The VA examiner also failed to provide an opinion as to the nature etiology of the Veteran's claimed chronic fatigue syndrome, gastrointestinal disorder, constipation, and hemorrhoids.

In addition, the VA joints examiner did not provide an opinion as to the nature and etiology of the Veteran's knee complaints, or address whether the Veteran's complaints of chronic muscle and joint pain were caused or aggravated by his service, including as due to an undiagnosed illness related to his Persian Gulf service.   In this regard, the VA examiner did not discuss whether current knee complaints were related to his treatment for recurring right knee pain in service, nor address the significance, if any, of post-service treatment records indicating that the Veteran's right hand complaints are related to a post-service, on-the-job back injury and that the Veteran complained of pain radiating to his knees due to the same on-the-job injury.  Similarly, the VA examiner found that the Veteran had complaints of chronic subjective stiffness, but did not address whether these complaints are  attributable to a diagnosable disorder or undiagnosed illness; the VA examiner's notation that the Veteran had not received a rheumatology work-up does not sufficiently address the issue at hand.  An October 2010 addendum to the VA joints examination report, which indicated that the Veteran's bilateral hand disorder was not related to exposure to an environmental hazard during the Veteran's service in Southwest Asia, stated that the Veteran's complaints as to his fingers and hands were "chronic degenerative changes most likely secondary to repetitive use."  However, this opinion neither addresses service connection on a direct basis, nor explains how normal findings on examination and x-ray in August 2010 could constitute "chronic degenerative changes."  In this regard, the Board notes that the Veteran has reported symptoms of swollen, stiff, or painful joints, weakness, and muscle aches, including those in his fingers and hands, and his knees.  

Accordingly, the Board finds that the Veteran should be provided new VA examinations in connection with his claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran and his representative assert that the symptoms of his service-connected PTSD are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in August 2010, in connection with his claim for service connection, and has not been provided an examination which considers the severity of his PTSD.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected PTSD on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran reports having been treated by the VA since at least 2002; however, only records from August 2011 to May 2012 have been associated with the claims file.  All available treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record.  

2.  Schedule the Veteran for a VA joints examination to determine whether the nature and etiology of any hand, finger, and/or knee disorder that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hand, finger, and/or knee disorder, if any, was caused or aggravated by the reported in-service illness, injury, or event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

A complete rationale should accompany each opinion provided.

3.  Schedule the Veteran for a VA respiratory examination to determine whether the nature and etiology of any sleep apnea that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea, if any, was caused or aggravated by the reported in-service illness, injury, or event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

A complete rationale should accompany each opinion provided.

4.  Schedule the Veteran for a VA neurological examination to determine whether the nature and etiology of any headache disorder that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder, if any, was caused or aggravated by the reported in-service illness, injury, or event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

A complete rationale should accompany each opinion provided.

5.  Schedule the Veteran for a VA skin examination to determine whether the nature and etiology of any skin disorder(s) that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin disorder(s), if any, was caused or aggravated by the reported in-service illness, injury, or event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

A complete rationale should accompany each opinion provided.

6.  Schedule the Veteran for a VA gastrointestinal examination to determine whether the nature and etiology of any gastrointestinal disorder, to include gastroesophageal reflux, constipation, and hemorrhoids, that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current gastrointestinal disorder, if any, to include gastroesophageal reflux, constipation, and hemorrhoids was caused or aggravated by the reported in-service illness, injury, or event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

A complete rationale should accompany each opinion provided.

7.  Schedule the Veteran for a VA rheumatology  (or other appropriate) examination to determine the nature and etiology of any chronic multisymptom illness, to include chronic fatigue syndrome and/or chronic joint and muscle pain, that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current chronic multisymptom illness, if any, to include chronic fatigue syndrome and/or chronic joint and muscle pain, was caused or aggravated by the reported in-service illness, injury, or event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

A complete rationale should accompany each opinion provided.

8.  Schedule the Veteran for a VA PTSD examination to ascertain the current severity and manifestations of his service-connected PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

9.  Adjudicate the claims of service connection and for an increased rating for PTSD on the merits.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




